IN THE
                        TENTH COURT OF APPEALS



                               No. 10-21-00327-CV

                    IN RE FCCI INSURANCE COMPANY


                         From the 413th District Court
                            Johnson County, Texas
                        Trial Court No. DC-C201900735


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed February 2, 2022
[OT06]